Matter of Deem v Walsh (2021 NY Slip Op 06846)





Matter of Deem v Walsh


2021 NY Slip Op 06846


Decided on December 8, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
COLLEEN D. DUFFY
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2021-04385

[*1]In the Matter of Michael A. Deem, petitioner,
vGretchen Walsh, etc., respondent.
 


Letitia James, Attorney General, New York, NY (Elizabeth A. Figueira of counsel), for respondent.
Michael A. Deem, Yonkers, NY, petitioner pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of mandamus to compel the respondent, Gretchen Walsh, a Justice of the Supreme Court, Westchester County, to recuse herself from presiding over an action entitled Deem v DiMella-Deem , commenced in that court under Index No. 68616/17.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
The petitioner's remaining contentions are without merit.
LASALLE, P.J., DUFFY, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court